 

ASSIGNMENT OF NOTE

 

THIS ASSIGNMENT OF NOTE (this “Assignment”), is made and entered into as of the
16th day of Sept, 2016, by TCA GLOBAL CREDIT MASTER FUND, LP, a Cayman Islands
limited partnership, with an address of 3960 Howard Hughes Parkway, Suite 500,
Las Vegas, NV 89169 (“Assignor” or “Lender”), in favor of SALKSANNA, LLC
(“Assignee”).

 

W I T N E S S E T H

 

WHEREAS, Assignor is the present legal and equitable owner and holder of that
certain First Replacement Note A dated effective as of Aug 29, 2016, executed by
Borrower, and made payable to the order of Assignor, in the original principal
amount of $53,452.33 (the “Note”); and

 

WHEREAS, the parties hereto have entered into a Debt Purchase Agreement dated as
of Sep 15, 2016 (the “DPA”), pursuant to which Assignor has agreed to assign to
Assignee, its successors and assigns, Assignor’s right, title and interest in
and to the monetary obligations evidenced by the Note (the “Assigned Debt”), all
subject to the terms and conditions set forth in the DPA and hereinafter set
forth;

 

NOW, THEREFORE, in consideration of the sum of $53,452.33, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and agreed, Assignor, Assignee, and Borrower hereby covenant and
agree as follows:

 

1. Recitals. The recitations set forth in the preamble of this Assignment are
true and correct and incorporated herein by this reference. All capitalized
terms used herein and not otherwise defined in this Assignment shall have the
same meaning ascribed to them in the DPA.

 

2. Assignment. Assignor does hereby transfer, assign, grant, and convey to
Assignee, its successors and assigns, all of the right, title and interest of
Assignor in and to the Assigned Debt only, it being acknowledged by Assignee
that the Remaining Debt is not being assigned hereby.

 

3. No Security Rights. Assignee hereby agrees and acknowledges that the sale,
transfer and assignment of the Assigned Debt shall be a sale, transfer and
assignment of the monetary obligations evidenced by such Assigned Debt only, and
shall not include, and such sale, transfer and assignment expressly excludes,
the Remaining Debt, and any and all Security Rights.

 

4. Reference to DPA. The assignment contemplated hereby shall be subject to the
representations, warranties, limitations, exclusions, releases, acknowledgments,
and all other terms and provisions of the DPA.

 

5. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws governing the Note.

 

6. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

7. Headings. The headings of the paragraphs of this Assignment have been
included only for convenience, and shall not be deemed in any manner to modify
or limit any of the provisions of this Agreement or used in any manner in the
interpretation of this Assignment.

 

 1 

 

 

8. Interpretation. Whenever the context so requires in this Assignment, all
words used in the singular shall be construed to have been used in the plural
(and vice versa), each gender shall be construed to include any other genders,
and the word “Person” shall be construed to include a natural person, a
corporation, a firm, a partnership, a joint venture, a trust, an estate or any
other entity.

 

9. Partial Invalidity. Each provision of this Assignment shall be valid and
enforceable to the fullest extent permitted by law. If any provision of this
Assignment or the application of such provision to any Person or circumstances
shall, to any extent, be invalid or unenforceable, then the remainder of this
Assignment, or the application of such provision to Persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected by such invalidity or unenforceability.

 

10. Execution. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

 

[Signatures on the following page]

 

 2 

 

 

IN WITNESS WHEREOF, Assignor has executed this Assignment as of the date above
first written

 

  Assignor:         TCA GLOBAL CREDIT MASTER FUND, LP         By: TCA Global
Credit Fund GP, Ltd.   Its: General Partner         By: /s/ Robert Press    
Robert Press, Director



 

 3 

 

 

 

